—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted that part of defendant’s motion seeking summary judgment dismissing the complaint. In support of his motion, defendant *957submitted his deposition and affidavits of two witnesses establishing that defendant was driving in a reasonable and prudent manner when plaintiffs infant daughter ran into the road in front of defendant’s vehicle. In opposition to the motion, plaintiff failed to raise a triable issue of fact whether defendant had sufficient time to react to her daughter’s suddenly running into the road (see, Bachman v Cook, 281 AD2d 938, 939; Brown v City of New York, 237 AD2d 398, 398-399). (Appeal from Order of Supreme Court; Oswego County, Nicholson, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.